In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 06-3991
NICK’S CIGARETTE CITY, INCORPORATED,
                                              Plaintiff-Appellant,
                                v.


UNITED STATES OF AMERICA,
                                             Defendant-Appellee.
                         ____________
             Appeal from the United States District Court
      for the Northern District of Indiana, Hammond Division.
                No. 05 C 123—Rudy Lozano, Judge.
                         ____________
       ARGUED JANUARY 8, 2008—DECIDED JULY 2, 2008
                         ____________


  Before FLAUM, RIPPLE and MANION, Circuit Judges.
  RIPPLE, Circuit Judge. Nick’s Cigarette City, Inc. (“Ciga-
rette City”) brought this action in the United States Dis-
trict Court for the Northern District of Indiana. It sought a
refund of federal corporate income taxes that it had paid
for the taxable years of 1997 and 1998. The district court
concluded that it lacked jurisdiction and dismissed the
complaint. For the reasons set forth in this opinion, we
affirm the judgment of the district court.
2                                               No. 06-3991

                             I
                     BACKGROUND
  Cigarette City is one of several small businesses owned
by Nick Kikalos and his wife, Helen Kikalos. For many
years, the Kikaloses have been involved in a “protracted
struggle with the Internal Revenue Service,” Kikalos v.
United States, 408 F.3d 900, 900 (7th Cir. 2005). The IRS has
audited their business and personal tax returns and has
assessed substantial deficiencies and penalties. The present
appeal involves the 1997 and 1998 corporate income tax
returns for Cigarette City.


                             A.
  For the 1997 taxable year, Cigarette City filed a federal
corporation income tax return, Form 1120, with the IRS
center in Cincinnati, Ohio. Based upon this return, it paid
$3,234 in income taxes. On October 21, 1999, the IRS’
Merrillville, Indiana office began an audit of this return.
The auditors discovered numerous discrepancies, and,
on February 17, 2001, the IRS issued an examination
report proposing more than ten adjustments to Cigarette
City’s 1997 tax return.
  On March 8, 2001, Cigarette City’s counsel responded
to the examination report on behalf of Cigarette City by
providing some documentation and disputing the pro-
posed adjustments. Nevertheless, on March 13, 2001, the
IRS issued a notice of deficiency to Cigarette City in
which it assessed an additional $23,326 in income taxes
owed and $4,665.20 in penalties. Cigarette City ultimately
paid $36,570.64 in additional income taxes, penalties and
interest for the 1997 taxable year on account of this defi-
ciency assessment.
No. 06-3991                                                  3

  On September 3, 2002, Cigarette City filed an amended
federal corporation income tax return, Form 1120X,
with the IRS center in Cincinnati, Ohio, in which it re-
quested a refund of $36,571. Page 2 of the form required the
taxpayer to specify its reason for the requested amend-
ment.1 Cigarette City stated only: “ATTACHED ‘NOTICE
OF DEFICIENCY’ WAS ASSESSED DESPITE THE TAX-
PAYERS [sic] VERIFICATION OF ALL ITEMS IN QUES-
TION. THE ORIGINAL FILING WAS CORRECT.” R.1,
Ex. B at 2. Cigarette City enclosed the IRS notice of defi-
ciency, but it attached no other explanation or documenta-
tion to the refund claim.
  On April 22, 2003, the IRS sent a notice to Cigarette
City explaining that it had denied Cigarette City’s claim
for a refund. R.1, Ex. C. The letter stated, in pertinent part:
    A review of the case showed a statutory notice was
    issued per Internal Revenue Code Section 6212, and
    since you failed to petition the United States Tax
    Court or respond, the tax was assessed per Internal
    Revenue Code Section 6213.
    If you want to appeal our decision to disallow
    your claim, you must provide a brief written state-
    ment of the issues you don’t agree with. The facts
    contained in the written statement should be detailed
    and complete, including names, amounts, locations,
    etc.
Id. Cigarette City did not file an internal appeal.


1
  The directions on the form stated: “Enter the line number
from page 1 for the items you are changing, and give the
reason for each change. Show any computation in detail. Also,
see What to Attach in the instructions.” R.1, Ex. B at 2.
4                                                 No. 06-3991

                              B.
  Similar events occurred in connection with the filing
of Cigarette City’s corporate tax return for the 1998 tax
year. Cigarette City timely filed Form 1120 and paid
$5,437 in corporate income tax. The IRS began auditing
this 1998 return on November 16, 1999. On May 21,
2001, Cigarette City filed an amended return in anticipa-
tion of the forthcoming audit report. With that amended
1998 return, it paid an additional $5,723.30 in income taxes
and interest.
  Upon completion of the audit, the IRS issued an examina-
tion report. Despite Cigarette City’s increased payment
with its amended return, the report proposed a number
of additional adjustments. On February 26, 2002, Nick
Kikalos sent a letter to the IRS in response. He stated his
belief that the IRS examiner had been overly aggressive
in her investigation and that he disagreed with her con-
clusions; however, his letter set forth no specific reasons for
his disagreement. R.20, Ex. 5. The IRS issued a notice of
deficiency on March 12, 2002. The notice assessed Cigarette
City an additional $1,056 in income taxes and $1,161.20
in penalties, which Cigarette City timely paid.
   On September 3, 2002, Cigarette City filed another
amended federal corporation income tax return in which
it requested a refund of the $7,940 it had paid in additional
taxes, penalties and interest. On page two of the form,
which requires the taxpayer to give its reasons for the
claimed changes, it wrote only:
    (1) ATTACHED “NOTICE OF DEFICIENCY” WAS
    ASSESSED DESPITE THE TAXPAYERS [sic] VERIFI-
    CATION OF ALL ITEMS IN QUESTION.
No. 06-3991                                                5

    (2) 1120 “X” DATED 5/11/01 WAS FILED IN ANTICI-
    PATION OF “NOTICE OF DEFICIENCY.” ORIGINAL
    FILING OF 1120 WAS CORRECT.
    LINE # 4 INCLUDES:
    $1161.20 IRS ASSESSED PENALTY
    $973.20 ASSESSED INTEREST
R.1, Ex. E at 2.
   On April 22, 2003, the IRS informed Cigarette City that
its 1998 refund claim had been denied. This disallowance
letter was identical in all material respects to the earlier
notice denying Cigarette City’s 1997 refund claim. R.1,
Ex. F. Like the 1997 letter, it stated: “A review of the
case showed a statutory notice was issued per Internal
Revenue Code Section 6212, and since you failed to petition
the United States Tax Court or respond, the tax was
assessed per Internal Revenue Code Section 6213.” Id.


                             C.
   In April 2005, Cigarette City filed this action to recover
the federal income tax, penalties and interest it claims
were erroneously assessed for 1997 and 1998. The Gov-
ernment moved to dismiss the action for lack of subject
matter jurisdiction because the taxpayer had not filed a
procedurally proper administrative claim with the IRS, a
jurisdictional prerequisite to filing a claim in the district
court. Cigarette City responded that the IRS had waived
its right to insist on compliance with its procedural re-
quirements, particularly with the specificity require-
ments of Treasury Regulation 301.6402-2(b)(1), because it
had addressed and denied its refund claim on the merits.
6                                                No. 06-3991

  The district court dismissed the complaint for want of
jurisdiction. It held that Cigarette City had not complied
with the applicable treasury regulations because it had
failed to set forth in detail the grounds upon which its
refund claims were based. The court also determined
that the IRS had not waived its right to insist on an ade-
quately detailed claim because neither the record nor the
disallowance letters indicated that it had examined Ciga-
rette City’s claim on the merits. Therefore, the court
concluded that it lacked jurisdiction to hear the case under
26 U.S.C. § 7422(a). Cigarette City timely appealed.




                             II
                      DISCUSSION
 We review de novo the district court’s decision to dis-
miss a case based on a lack of subject matter jurisdiction.
Maas v. United States, 94 F.3d 291, 294 (7th Cir. 1996).


                             A.
  Under section 7422 of the Internal Revenue Code, a
taxpayer seeking a refund first must file a valid claim
with the Secretary of the Treasury before it is entitled
to bring an action in the district court. 26 U.S.C. § 7422(a);
United States v. Clintwood Elkhorn Mining Co., 128 S. Ct. 1511
(2008). This procedural requirement has long been con-
sidered a jurisdictional prerequisite. See, e.g., Martin v.
United States, 833 F.2d 655, 658-59 (7th Cir. 1987) (holding
that “[a] timely sufficient claim for refund is a jurisdic-
tional prerequisite to a refund suit”). Treasury Regula-
tion 301.6402-2(b)(1) also requires that any refund claim
No. 06-3991                                                 7

filed must “set forth in detail each ground upon which a
credit or refund is claimed and facts sufficient to apprise
the Commissioner of the exact basis thereof.” The regula-
tion further provides that any “claim which does not
comply with these requirements will not be considered
for any purpose as a claim for refund or credit.” 26 C.F.R.
§ 301.6402-2(b)(1).
  Cigarette City’s 1997 and 1998 refund claims did not
provide any information that would identify the grounds
on which it disputed the IRS’ assessment; instead, the
taxpayer’s filing merely attached the notice of deficiency
issued by the IRS and stated that it “WAS ASSESSED
DESPITE THE TAXPAYERS [sic] VERIFICATION OF ALL
ITEMS IN QUESTION.” R.1, Ex. B at 2; R.1, Ex. E at 2. This
explanation was not sufficiently detailed to satisfy the
requirements of section 301.6402-2(b)(1). Therefore, Ciga-
rette City did not file a proper refund claim with the
IRS. As a result, the Government contends, the district
court did not have subject matter jurisdiction here. See
Kikalos v. United States, 479 F.3d 522, 525-26 (7th Cir. 2007)
(holding, in an almost identical case involving the
Kikaloses’ personal income taxes, that the district court
lacked jurisdiction because the taxpayers had failed first
to provide the IRS with a sufficiently detailed explana-
tion of their claim).
  Cigarette City concedes that its 1997 and 1998 refund
claims did not comply with the specificity requirements
of Treasury Regulation § 301.6402-2(b)(1). It maintains,
nevertheless, that the IRS waived its right to insist on these
procedural requirements because the Service in fact
evaluated—and denied—Cigarette City’s refund claims
on the merits.
  Although the Treasury cannot waive the congres-
sionally mandated prerequisite that a claim be filed
8                                                 No. 06-3991

with the IRS before an action is filed in the district court,
the Supreme Court has held that the IRS may waive its
own formal requirements. Angelus Milling Co. v. Comm’r,
325 U.S. 293, 296 (1945). The IRS may be found to have
waived its specificity requirements if (1) it has sufficient
knowledge of the taxpayer’s claim, and (2) it either
makes a determination on the merits or leads the tax-
payer to believe that it treated the claim as formally
sufficient. Kikalos, 479 F.3d at 525; see also United States v.
Memphis Cotton Oil Co., 288 U.S. 62, 70 (1933); Goulding v.
United States, 929 F.2d 329, 332-33 (7th Cir. 1991). As
we explained in Kikalos, however, “[i]n order to find
waiver, the plaintiffs must unmistakably show ‘that the
Commissioner has in fact seen fit to dispense with his
formal requirements and to examine the merits of the
claim.’ ” 479 F.3d at 526 (quoting Angelus Milling, 325 U.S.
at 297).
   To establish that the IRS decided the claims on the merits,
Cigarette City invites our attention to the IRS’ notice of
denial letters; it points out that each letter states that a
“review of the case” had occurred. R.1, Ex. C, F. In Ciga-
rette City’s view, this language in the notice of denial
letters suggests that the IRS in fact reviewed the merits
of its claims. At the very least, it contends, the ambiguous
language of the denial notices “le[d] the taxpayer to be-
lieve that the IRS treated the claim[s] as formally suffi-
cient.” Kikalos, 479 F.3d at 525. Additionally, continues
Cigarette City, the IRS had in its possession more than
6,000 pages of documents pertaining to the refund claims,
including letters from both Cigarette City’s counsel and
Nick Kikalos written in response to the deficiency assess-
ments. Therefore, Cigarette City submits, the IRS had
prior knowledge of the claims and easily could have
considered their merits.
No. 06-3991                                                  9

   Cigarette City relies principally on our decision in
Goulding v. United States, 929 F.2d 329 (7th Cir. 1991), for
its contention that a vague and ambiguous notice of
disallowance, in conjunction with the IRS’ actual knowl-
edge of the facts surrounding the dispute, can constitute
a waiver. In Goulding, the IRS had issued a deficiency
notice to the taxpayer. After paying the alleged deficiency,
the taxpayer filed a refund claim with the IRS in which
it stated simply that the amount “was neither due, nor
properly assessed, and therefore illegally collected.” 929
F.2d at 330. The IRS denied the refund, but its denial
notice included a statement that it had rejected the tax-
payer’s request “per audit determination.” Id. Goulding
then filed a complaint in the district court, contesting
the merits of the denial. The district court concluded that
the taxpayer’s filing had not complied with the IRS’
specificity requirements, and therefore the court lacked
jurisdiction to hear the case. Goulding, 929 F.2d at 333.
   On appeal, however, we held that the IRS had waived
its right to insist on these specificity requirements. Id. We
noted that the words “per audit determination” in the
denial notice were ambiguous and that the record demon-
strated that the IRS had extensive knowledge of the
taxpayer’s claim because it already had litigated the
same issues in a recent suit brought by the taxpayer’s son.
Id. at 333. Therefore, we held, the denial notice could
have led the taxpayer to believe reasonably that the IRS
had considered the merits of his claims. We concluded
that the IRS had waived its right to insist on specificity. Id.
The district court therefore had jurisdiction to consider
the taxpayer’s refund claim.
  Cigarette City submits that here, as in Goulding, the
IRS had extensive knowledge of the substance of the
10                                                No. 06-3991

taxpayer’s refund claims. It notes that the IRS had collected
over 6,000 pages of documents during the 1997 and 1998
audits of Cigarette City and that Nick Kikalos and his
counsel each had sent letters to the IRS outlining their
objections to the proposed adjustments. We find this
argument unpersuasive. Cigarette City had sent its re-
fund claims to the Cincinnati, Ohio office; the IRS, how-
ever, had received the letters and handled the audits in
the Merrillville, Indiana office—a fact that we found
significant in our previous decision in Kikalos. 479 F.3d
at 526. More fundamentally, Cigarette City’s refund
claims made no reference to the existence of the documents
or letters; they merely stated that its original filings had
been correct. Id. The Supreme Court has cautioned that
“it is not enough that somewhere under the Commis-
sioner’s roof is the information which might enable him
to pass on a claim for refund.” Angelus Milling, 325 U.S. at
299; see also Kikalos, 479 F.3d at 526. The IRS deals
with voluminous numbers of claims, many of which
involve voluminous records, and it has the right to insist
that its regulations be followed. See Hefti v. Internal Revenue
Serv., 8 F.3d 1169, 1173 (7th Cir. 1993) (explaining that the
regulations in question were intended to ensure that the
IRS has adequate notice of the nature of the claim and
the facts involved, the opportunity to correct its own
errors and the ability to limit the scope of the refund
litigation); see also Martin v. United States, 833 F.2d 655,
662 (7th Cir. 1987) (noting that knowledge of the claim does
not defeat the IRS’ right to require compliance with its
regulations). The fact that the IRS could have addressed
Cigarette City’s claims on the merits does not necessarily
mean that it has—or should have—addressed the merits
in this case.
No. 06-3991                                               11

  Cigarette City then insists that, regardless of whether
the IRS in fact addressed the substance of the refund
claims, the disallowance notices intimated that it had
done so and, therefore, Cigarette City was free to pro-
ceed to the next stage of litigation. Specifically, Cigarette
City focuses on the statement that the disallowance of the
claim had come after “a review of the case.” R.1, Ex. C, F.
In its view, this “review of the case” language is akin to
the “per audit determination” language used in Goulding,
which we concluded was ambiguous enough to support
a finding of waiver.
  We agree that it is helpful to compare the disallowance
letters in this case to the disallowance letters in other
cases in which we have found a waiver of the procedural
requirements; however, we cannot agree with Cigarette
City’s conclusion. In Goulding, the IRS sent a notice to
the taxpayer stating that it had disallowed his claim “per
audit determination.” 929 F.2d at 330. There, we held
that the phrase was sufficiently ambiguous to lead a
reasonable taxpayer to believe that the IRS had denied
his claim on the merits and that he therefore could chal-
lenge that determination in the district court. Similarly,
in Martinez v. United States, 595 F.2d 1147 (9th Cir. 1979),
the IRS sent a disallowance letter stating: “We have re-
viewed your claim and our files do not indicate a basis on
which your claim can be allowed.” Id. at 1147. The Ninth
Circuit there held that the notice implied that the denial
was based on the substance of that review; accordingly, it
held that the IRS had waived its formal specificity require-
ments. Id. at 1148-49. In Kikalos, on the other hand, the IRS
specified that it had rejected the taxpayers’ claim because
“no documentation was included to verify the amount on
line 1 [of the 1998 refund claim].” 479 F.3d at 526. We
12                                             No. 06-3991

concluded that the disallowance letter in that case made
clear that the denial was based on procedural grounds and
that the IRS had not reviewed the merits of the Kikaloses’
claim. Id.
  We now must consider whether the disallowance letters
in this case are more like those in Goulding and Martinez,
which suggested that the IRS had dispensed with its
formal requirements and denied the claim on its merits,
or like letters in Kikalos, which suggested that the IRS
had denied the claim on procedural grounds.
  The disallowance letters in this case stated: “A review
of the case showed a statutory notice was issued per
Internal Revenue Code Section 6212, and since you failed
to petition the United States Tax Court or respond, the
tax was assessed per Internal Revenue Code Section 6213.”
R.1, Ex. C, F (identical statements). Unlike the language
of the disallowance letters in Goulding and Martinez, the
phrase “a review of the case” is not read easily here to
mean “a review of the merits of the case.” For example,
courts often review a case to determine whether a party
has complied with the requisite procedures before re-
viewing the merits of the claim. A decision made after
such a review does not imply that the case was decided on
the merits. Here, the notice of disallowance gives no
indication that the substance of Cigarette City’s claims
ever was considered. Instead, the letters state that
Cigarette City’s claim was denied because the taxpayer
had “failed to petition the United States Tax Court or to
respond.” Id. This statement, like the one in Kikalos, indi-
cates that the taxpayer failed to clear at least one proce-
dural hurdle necessary to receive a refund—not that its
claim was denied on its merits.
No. 06-3991                                                       13

                                 B.
  There is, however, another problem in this case: The
procedural hurdle referenced in the disallowance letters
actually did not exist. Contrary to the statement of the
IRS in its letter, Cigarette City was not required to petition
the Tax Court or to respond before filing a refund
claim with the IRS. See United States v. Baggot, 463 U.S. 476,
478-79 (1983) (explaining that a taxpayer has two mutually
exclusive options for contesting the IRS’ determination
of deficiency: he may pay the assessment, file a refund
claim with the IRS and then, if necessary, file suit in the
district court to recover a refund; or he may petition
the Tax Court for a redetermination of the deficiency).2
  The Government concedes that its denial notice to
Cigarette City included an inaccurate statement of the
law; it maintains, however, that the misstatement of law
did not indicate an intention by the IRS to dispense with
the formal requirements for making a refund claim. We
agree. Regardless of whether the proffered procedural
ground ultimately was legitimate, the disallowance letters
did not suggest that the IRS had considered the sub-
stance of Cigarette City’s claims. Instead, the letters
suggested that it denied the claims solely (if wrongly)


2
   Cigarette City asserts that 26 U.S.C. § 6402(k) requires the
Commissioner to provide the taxpayer with an explanation
for a disallowance. However, this argument was made for the
first time in its reply brief; therefore, it was forfeited. See Ab-
stract & Title Guar. Co., Inc. v. Chicago Ins. Co., 489 F.3d 808, 812
(7th Cir. 2007). Furthermore, Cigarette City has not explained
why the Government’s failure to provide an accurate explana-
tion for disallowance in its denial letter results in the waiver of
all other defenses.
14                                                 No. 06-3991

because the taxpayer had not sought a redetermination
first in the Tax Court.
  Cigarette City has the burden to prove that a waiver
occurred. Kikalos, 479 F.3d at 526 (holding that taxpayers
must “unmistakably show ‘that the Commissioner has in fact
seen fit to dispense with his formal requirements,’ ”
in order to prove waiver (quoting Angelus Milling, 325
U.S. at 297)) (emphasis added). Because Cigarette City
has not provided any evidence that the IRS considered
the merits of its claim, and the disallowance letters did
not clearly suggest otherwise, we cannot say that the
specificity requirements were waived here.
  We have not overlooked the fact that the IRS, a Gov-
ernment agency, has twice sent what appears to be a
form letter to a taxpayer, stating a clearly erroneous
proposition of law. Navigating the tax code is difficult
enough already; taxpayers should not be affirmatively
led in the wrong direction by the Government. Neverthe-
less, Cigarette City submitted the necessary forms for
requesting a refund well before it received the erroneous
letters from the IRS. The fact remains that the 1120X form,
on its face, requires the taxpayer to state reasons for any
proffered amendments and to show all calculations in
detail. Cigarette City simply chose not to comply with these
instructions. Its non-compliance was not caused by the
Commissioner’s erroneous justification for disallowing the
claim after-the-fact.3 The Government’s subsequent failure


3
  In its reply brief, Cigarette City for the first time submits
that it was prejudiced by the Government’s failure to raise the
procedural ground at issue here until after its complaint had
been filed and the statute of limitations had run. Had the
                                                   (continued...)
No. 06-3991                                                    15

to explain adequately its reasons for denial in this case does
not excuse the taxpayer’s initial failure to file a properly
detailed refund claim.


                               C.
   Finally, Cigarette City contends that the Government’s
failure to raise the jurisdictional issue initially in its answer
to the complaint precludes the Government from later
filing a motion to dismiss on jurisdictional grounds.
Although jurisdiction cannot be created by consent of
the parties and the issue of subject matter jurisdiction may
be raised at any time, Cigarette City suggests that the
Government’s failure to invoke its procedures at the first
available opportunity is simply another factor that sug-
gests a waiver occurred in this case. See Goulding, 929
F.2d at 333 (noting that “the fact that the government
waited for several years to raise this defense points to
waiver”); see also First Nat’l Bank of Fayetteville v. United
States, 727 F.2d 741, 745 (8th Cir. 1984) (holding that the
Government waived its right to object to the sufficiency of


3
  (...continued)
IRS more promptly supplied an accurate ground for denial,
Cigarette City could have filed a new refund claim with the IRS
in compliance with the applicable treasury regulations. The
Government’s affirmative misstatement of the law, it con-
tends, prevented it from doing so here. But see LaBonte v. United
States, 233 F.3d 1049, 1053-54 (7th Cir. 2000) (holding that the
Government is not estopped from enforcing procedural re-
quirements when it fails to inform a taxpayer of their existence).
We have warned litigants on numerous occasions, moreover,
that arguments raised for the first time in a reply brief are
forfeited. Abstract & Title Guar. Co., 489 F.3d at 812.
16                                              No. 06-3991

the taxpayer’s claim when it failed to assert the procedural
requirements until after the district court had entered
judgment).
  Both of these cases, however, are readily distinguishable.
In First National Bank, 727 F.2d at 745, the Eighth Circuit
found that the Government had waived its insufficiency
defense when it asserted the defense for the first time in
a “very tardy” motion—after judgment already had been
entered on the merits. The four-month delay in this case
is hardly comparable to that in First National Bank. Simi-
larly, in Goulding, the IRS failed to invoke the specificity
requirements in its disallowance letter, in its answer to the
complaint, or in any other motion made prior to its motion
for summary judgment that was filed nearly two years after
the complaint. Goulding, 929 F.2d at 330 & n.1. We noted
this fact when we found waiver in Goulding; however, we
emphasized that, in addition to the substantial delay in
invoking the procedural requirements, the IRS
had suggested in its disallowance letter that the claim
was denied on the merits, that it had responded sub-
stantively to Goulding’s claims throughout the pro-
ceedings and that it later conceded waiver explicitly
and asked for a determination on the merits. Id. at 333. The
Government’s failure to assert the insufficiency defense
in its initial answer was merely one of several factors
that pointed toward waiver in Goulding. Here, on the
other hand, the motion to dismiss on jurisdictional grounds
was filed four months after the initial answer to the
complaint (and within the district court’s schedule for
amending pleadings). Also, as we already have noted, the
Government’s disallowance letter did not suggest that
Cigarette City’s claim had been evaluated on the merits,
and its answer to the complaint did not dispute the
No. 06-3991                                             17

merits of the claim. No intervening substantive motions
were filed, and the Government soon thereafter filed a
motion to dismiss based solely on jurisdictional grounds.
Each of the factors that pointed toward waiver in Goulding
points in the opposite direction here.
  In sum, we conclude that the Government did not
waive its right to insist that the specificity requirements
be followed in this case. Accordingly, the district court
properly concluded that it did not have jurisdiction to
consider Cigarette City’s claim for a refund.


                       Conclusion
  For the foregoing reasons, we affirm the judgment of
the district court.
                                                AFFIRMED




                   USCA-02-C-0072—7-2-08